DETAILED ACTION
This Office Action is in response to the amendment filed on 11/18/2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement
The amendment filed on 11/18/2020, responding to the Office Action mailed on 8/28/2020, has been entered. The present Office Action is made with all the suggested amendments being fully considered. Accordingly, pending in this Office Action are claims 1, 3 - 16, and 18 - 20. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6 - 12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 6 - 12 depend on claim 2 which has been cancelled.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3 - 5, 13, 15, and 19 - 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (US 2014/0048326 A1).

With regard to claim 1, Lin discloses a chip package, as shown in Figs, 8 - 9, comprising: 
a substrate 511; 
a stiffener 100 coupled to the substrate, the stiffener having a first side and a second side opposite the first side, the stiffener including a plurality of recesses 311 on the first side, each recess extending over a respective recess area on the first side, each recess extending to a respective plurality of electrical connections 13/213/273 that extend through the stiffener to the second side of the stiffener;
a plurality of dies 61/63 positioned in respective recesses in the stiffener and electrically connected to the substrate through the stiffener; 
wherein the stiffener is formed from an electrically conductive material that at least partially electrically shields the dies from one another (0032).  
With regard to claim 3, Lin discloses each electrical connection 13/213/273 is formed as a vertical interconnect insulated by a dielectric layer 211/251 (Fig. 8).
With regard to claim 4, Lin discloses the dies have electrical connections 71 that are spaced apart, center-to-center, by a first value and the vertical interconnects 13/213/273 are spaced apart, center-to-center, by the first value (Fig. 9).
With regard to claim 5, Lin discloses the dies have electrical connections 71 that are spaced apart, center-to-center, by a first value and the vertical interconnects 13/213/273 are spaced apart, center-to-center, by a second value greater than the first value (Fig. 9).
With regard to claim 13, Lin discloses the electrically conductive material 313 of the 
With regard to claim 15, Lin discloses a method, comprising: 
providing a stiffener 100 formed from an electrically conductive material, the stiffener having a first side and a second side opposite the first side, the stiffener including a plurality of recesses 311 on the first side, each recess extending over a respective recess area on the first side, each recess extending to a respective plurality of electrical connections 13/213/273 that extend through the stiffener to the second side of the stiffener (0032, Fig. 8); 
positioning a plurality of dies 61/63 in respective recesses in the stiffener, such that the electrically conductive material 313 in the stiffener at least partially electrically shields the dies from one another (0032, Fig. 9); 
attaching the stiffener to a substrate 511, such that the dies electrically connect to the substrate via at least some of the electrical connections (Fig. 9).  
With regard to claim 19, Lin discloses a chip package comprising: 
a stiffener 100 having a first side and a second side opposite the first side, 
the stiffener including a plurality of recesses 311 on the first side, 
each recess extending over a respective recess area on the first side, 
each recess area including a respective plurality of electrical connections 13/213/273 that extend through the stiffener to the second side of the stiffener, 
each recess defining a respective recess volume that extends into the first side of the stiffener, 
the stiffener being formed from an electrically conductive material that at least partially electrically shields the recess volumes from one another (0032, Fig. 8).  
With regard to claim 20, Lin discloses the chip package, as shown in Figs. 8 and 9, further comprising: 
a substrate 511 coupled to the second side of the stiffener; 
a plurality of dies 61/63 positioned in respective recesses 311 in the stiffener 100 and electrically connected to the substrate through the stiffener via the electrical connections 13/213/273 that extend through the stiffener to the second side of the stiffener; 
wherein: 
the second side of the stiffener is planar; 
the first side of the stiffener (top of  313), away from the recesses, defines a plane that is parallel to the second side; 
the recesses extend only partially into the stiffener; 
the recesses have a same depth, so that the stiffener has a first thickness in the recess areas, and a second thickness away from the recesses; 
the first and second thicknesses differ by an amount greater than a height of at least one of the dies, so that when the dies are positioned in the recesses, the at least one die does not extend beyond the plane defined by the first side of the stiffener.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin, further in view of Joshi et al. (2004/0070058 A1).

With regard to claim 14, Lin fails to show the substrate extends over a substrate area and the stiffener extends over a stiffener area smaller than the substrate area.
Joshi discloses that a stiffener 14 extending area in a package can be smaller than a substrate 28 extending area, e.g.  (Joshi Fig. 3).
Joshi teaches that with a heat spreader formed on the substrate and covered an IC with the stiffener, thermal energy from the IC can be efficiently removed and additional electrical shielding for the IC is provide (Joshi 0005, 0026).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Joshi’s teachings with the invention of Lin to provide further heat spreading and electrical shielding for the package.
Allowable Subject Matter
Claims 16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUE TANG whose telephone number is (571)270-7404.  The examiner can normally be reached on 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.T/Examiner, Art Unit 2814                                                                                                                                                                                                        January 16, 2021
 
/Marcos D. Pizarro/Primary Examiner, Art Unit 2814